                                                       U.S. Department of Justice

                                                       United States Attorney
                                                       Southern District of New York
                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew 's Pla=a
                                                       New York, New York 10007



                                                       May 25, 2021

BYECF
The Honorable Sidney H. Stein                                       MEMO ENDORSED
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:     United States v. Jason Sager, S11 17 Cr. 243 (SHS)

Dear Judge Stein:

        The Government respectfully submits this letter to request, with the consent of the
defendant, that the sentencing proceeding presently scheduled for May 27, 2021, be adjourned to
a date and time convenient to the Court in or after November 2021, in light of the current status of
related proceedings and the anticipated time line of their resolution.

                                                        Respectfully submitted,

                                                        AUDREY STRAUSS
                                                        United States Attorney for the
                                                        Southern District of New York


                                                  By          b
                                                        Kiersten A. Fletcher
                                                        Robert B. Sobelman
                                                        Assistant United States Attorneys
                                                        (212) 637-2238 / 2616

Cc: Thomas Rotko, Esq .

The sentencing is adjourned to November 30, 2021, at 2:30 p.m. The defense
submissions are due by November 9, the government submissions are due by
November 16, 2021.

Dated: New York, New York
       May 25, 2021
